     Case 1:21-cv-02006 Document 1 Filed 07/23/21 USDC Colorado Page 1 of 22




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


Civil Action No. __________________

RECONSTRUCTION EXPERTS, INC.

        Plaintiff,

v.

GEMINI INSURANCE COMPANY

        Defendant.


                               COMPLAINT AND JURY DEMAND


        Plaintiff Reconstruction Experts, Inc., through counsel, Otteson Shapiro LLP, hereby

submits its Complaint against Gemini Insurance Company and alleges as follows:

                          PARTIES, JURISDICTION, AND VENUE

        1.      Plaintiff Reconstruction Experts, Inc. (“RE”) is a Colorado corporation with its

principal place of business in Colorado.

        2.      Upon information and belief, Defendant Gemini Insurance Company is a Delaware

corporation with its principal place of business in Arizona, which is consistent with the

jurisdictional allegations in a Complaint Gemini Insurance Company filed against RE regarding a

different claim (3:21-cv-00099-E, currently pending in the United States District Court for the

Northern District of Texas).
  Case 1:21-cv-02006 Document 1 Filed 07/23/21 USDC Colorado Page 2 of 22




       3.     The Court has jurisdiction over the lawsuit under 28 U.S.C. § 1332(a)(1) because

RE, the Plaintiff, and Gemini Insurance Company, the Defendant, are citizens of different states

and the amount in controversy exceeds $75,000.00, excluding interest and costs.

       4.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a).

                                  BACKGROUND FACTS

RE’s CGL Policy with Gemini

       5.     RE is a construction company that engages in work in Colorado and other states.

       6.     Gemini Insurance Company is a subsidiary of W.R. Berkeley Corporation.

       7.     Gemini Insurance Company provided commercial general liability insurance to RE

under CGL policy number VGGP005420 with a policy period of November 1, 2020 – November 1,

2021 with limits of $1M per occurrence and $2M aggregate (“Policy”).

       8.     Pursuant to the Policy, Gemini Insurance Company is obligated to adjust claims

made under the Policy, which it delegated to its claims handling agent, Vela Insurance Services,

LLC (“Vela” or collectively with Gemini Insurance Company “Gemini”), which is also a

subsidiary of W.R. Berkeley Corporation.

       9.     The Policy is subject to a $50,000.00 SIR that may be exhausted by payment of

damages and “defense expenses.” See VE 05 27 06 15.

       10.    The Policy provides coverage for those sums that the insured becomes legally

obligated to pay as damages because of “bodily injury” or “property damage” to which the

insurance applies. See Section I – Coverages, Coverage A, 1.a., CG00011207, page 1 of 16.




                                             -2-
  Case 1:21-cv-02006 Document 1 Filed 07/23/21 USDC Colorado Page 3 of 22




The December 21, 2020 Loss, and RE’s Emergency Mitigation Efforts

       11.     In December 2020, RE was engaged in construction work at the Wedgwood at the

Strand residential condominium complex in Naples, Florida (“Project”).

       12.     The Project is controlled by a Homeowners Association (“HOA”).

       13.     RE employed a temporary roof protection system at the Project to ensure that the

Project’s roof was watertight during non-working hours.

       14.     During the early hours of December 21, 2020, a severe rainstorm occurred at the

Project.

       15.     RE was not present at the Project during the rainstorm.

       16.     RE was alerted to water intrusion at the Project by the Project’s HOA President

around approximately 4 a.m.

       17.     RE immediately reported to the Project and observed pervasive water intrusion

through the wall cavities and into unit owners’ residences from the rainstorm.

       18.     The water intrusion was caused by the failure of RE’s temporary roof protection

system.

       19.     The December 21, 2020, failure of RE’s temporary roof protection system caused

water intrusion into numerous condominium units at the Project, which caused resulting property

damage and loss of use (“Loss”).

       20.      Upon arrival at the Project, RE undertook emergency mitigation efforts to stop the

water intrusion to reduce resulting property damage, including loss of use.

       21.     RE made emergency repairs to the temporary roof protection system to avoid

further water intrusion.



                                               -3-
  Case 1:21-cv-02006 Document 1 Filed 07/23/21 USDC Colorado Page 4 of 22




       22.     Commencing in the morning of December 21, 2020, and continuing thereafter, RE

undertook emergency dry-out efforts to mitigate resulting property damage.

       23.     RE retained Fireservice for emergency dry-out efforts.

       24.     Fireservice agreed to accept approximately $140,000.00 for its services, which was

the final amount paid after RE negotiated a reduction in Fireservice’s original invoices.

       25.     Most of Fireservice’s services were performed on or before December 24, 2020.

       26.     RE’s SIR was satisfied by its payment of Fireservice’s invoice.

       27.     The Loss also displaced several unit owners when the Loss rendered their

residences unfit for habitation.

       28.     RE paid for emergency housing for the displaced unit owners, including at one or

more nearby hotels.

       29.     Once the damaged units were fit for habitation, emergency housing was no longer

needed and the displaced unit owners were able to return to their residences.

       30.     RE undertook such emergency mitigation efforts because of “property damage” and

are within the broad grant of coverage under the Policy.

       31.     Without RE’s emergency mitigation efforts commencing in the morning of

December 21, 2020, there would have been significant additional resulting property damage.

       32.     RE’s emergency mitigation efforts as to the affected areas of the Property mitigated

RE’s potential liability to the HOA and, in turn, Gemini’s potential liability under the Policy.

The Claim and Events Thereafter

       33.     On December 22, 2020, RE reported the Loss to Gemini and Gemini, via RE’s

broker Ironwood Insurance (“Ironwood”), as directed in the Policy.



                                                -4-
  Case 1:21-cv-02006 Document 1 Filed 07/23/21 USDC Colorado Page 5 of 22




       34.       On December 24, 2020, Gemini acknowledged the Loss and RE’s claim via a letter

from Don Asselin.

       35.       RE’s claim at the Project was assigned claim number V000000130856 by Gemini

(the “Claim”).

       36.       Gemini’s December 24, 2020, letter misstated RE’s SIR as $100,000.00, rather than

$50,000.00.

       37.       Don Asselin’s December 24, 2020, transmission email stated that “Ann Jenkins will

be handling this matter but is currently out of the office this week” and requested that RE provide

certain documents to Gemini.

       38.       No further response, instructions, or affirmative action was taken by Gemini in

2020 as to the Claim.

       39.       On January 5, 2021, Ms. Jenkins confirmed that RE’s SIR was only $50,000.00.

       40.       Thereafter, Ms. Jenkins, the adjuster assigned to the Claim by Gemini, did not

contact RE to discuss the Loss, the Claim, necessary emergency mitigation efforts, repairs, or

relocation expenses.

       41.       After the initial dry-out, while awaiting Gemini to take any affirmative action on

the Claim, RE walked the Property with the president of the HOA.

       42.       The president of the HOA, each individual unit owner, and RE identified the

damage caused by the Loss and the scope of necessary repairs.

       43.       The HOA and individual unit owners demanded that RE repair the damage caused

by the Loss.




                                                -5-
  Case 1:21-cv-02006 Document 1 Filed 07/23/21 USDC Colorado Page 6 of 22




        44.    RE created an Xactimate estimate for each unit at the Project, detailing the scope

and cost of repairs.

        45.    Once RE created the Xactimate estimates, then RE began hiring subcontractors to

begin repair work.

        46.    RE obtained quotes or estimates from potential subcontractors for the necessary

repair work.

        47.    Prior to agreeing to hire any subcontractor, RE’s employees compared the

subcontractors’ quotes/estimates to RE’s Xactimate.

        48.    RE negotiated down several subcontractors’ quotes/estimates to be in line with

RE’s Xactimate.

        49.    On January 28, 2021, RE sent all documents requested in Gemini’s December 24,

2020, letter via an email from RE’s general counsel to Gemini via Mr. Asselin and Ms. Jenkins,

including a summary of reasonable expenses incurred to date ($279,524.13).

        50.    On January 28, 2021, RE also advised Gemini of the settlement demand in the

amount of $105,926.66 received from one of the unit owners, Donato.

        51.    On February 1, 2021, RE requested to set a call on February 2 or 3, 2021, to discuss

with Gemini reconciliation of the SIR and reimbursement because RE’s expenses had far exceeded

its SIR.

        52.    On February 4, 2021, Mr. Asselin responded via email, “Thanks for sending over.

So Reconstruction Experts has paid out of their own pocket $308,872.13 to date?”

        53.    Within minutes, RE confirmed via email, stating “That is correct, and

counting. Invoices continue to come in daily.”



                                               -6-
   Case 1:21-cv-02006 Document 1 Filed 07/23/21 USDC Colorado Page 7 of 22




        54.    RE received no substantive response from Gemini.

        55.    On February 7, 2021, RE requested direction from Gemini on how to settle the

Donato claim, provided an updated summary of reasonable expenses incurred to date

($376,510.97), requested from Gemini direction on how to handle invoices that continue to come

in, and requested direction for obtaining reimbursement for expenses beyond the SIR.

        56.    Gemini did not provide direction to RE as to repair work or settlement of unit

owners’ demands , and failed to acknowledge RE’s satisfaction of the SIR.

        57.    In response to intervention by Ironwood, Gemini set a video-conference call for

February 12, 2021.

        58.    The February 12, 2021, call was 53 days after the date of the Loss.

        59.    The February 12, 2021, call was Gemini’s first meaningful discussion of the Claim

with RE.

        60.    As of the time of the February 12, 2021, call, RE reasonably incurred in excess of

$412,908.82 in hard costs for repair work, relocation, settlements, and other damages.

        61.    The February 12, 2021, call was attended by manager Mr. Asselin, claims adjuster

Ms. Jenkins, Tami York, Esq. of RE, and Lee Shaw of Ironwood.

        62.    During that call, RE was advised by Gemini that Gemini had assigned the wrong

adjuster to the Claim, and that the Claim would be re-assigned to a replacement adjuster, one with

experience with water loss claims.

        63.    Gemini did not have the replacement adjuster participate in the February 12, 2021,

call.




                                              -7-
  Case 1:21-cv-02006 Document 1 Filed 07/23/21 USDC Colorado Page 8 of 22




          64.    Mr. Asselin, on behalf of Gemini, acknowledged on the call that Gemini had not

properly or timely handled the Claim.

          65.    Mr. Asselin, on behalf of Gemini, assured RE and Ironwood that Gemini would

promptly reconcile the SIR and issue reimbursement to RE.

          66.    Gemini’s representations regarding its intent to reconcile the SIR and issue

reimbursement were not conditioned on the occurrence of any additional actions by RE.

          67.    At the time that Gemini made these representations to RE, Gemini was aware of

covenants of the Policy, including Gemini’s consent to payments and settlements.

          68.    At the time that Gemini made these representations to RE, Gemini was aware that

RE had been performing repair work necessitated by the Loss and settling unit owners’ demands

related to the Loss.

          69.    Gemini did not instruct RE to cease the repair work at the Project or to cease settling

claims.

          70.    Gemini did not give direction for settlement of the unit owners’ demands, including

the Donato demand.

          71.    Gemini did not request or provide a means for Gemini to assume management of

the repairs, settlements, and Claim.

          72.    Gemini, by its actions and inactions, waived any applicable Policy covenants

regarding the Loss and Claim, including the duty of cooperation, voluntary payments, and consent

to settlement.

          73.    Gemini assigned Nicole Fagan as the new adjuster on the Claim.




                                                  -8-
  Case 1:21-cv-02006 Document 1 Filed 07/23/21 USDC Colorado Page 9 of 22




       74.     On February 12, 2201, RE and Ms. Fagan discussed the status and magnitude of

the Claim via telephone.

       75.     During the February 12, 2021, call, Ms. Fagan indicated to RE that the Claim is

“not how these types of claims are normally handled” and that she did not know why it has taken

so long for Gemini to respond.

       76.     Despite Gemini’s assurances and the assignment of a new adjuster, the Claim

continued to languish.

       77.     Between February 1 and 18, 2021, RE provided numerous updates to Gemini

regarding the Donato settlement demand.

       78.     On February 18, 2021, Gemini’s adjuster requested an update on the status of the

Donato settlement negotiations and requested certain documents related to that claim.

       79.     Throughout these conversations, Gemini did not object to RE engaging in

settlement negotiations nor did Gemini provide alternative instructions for responding to HOA and

unit owner demands (including Donato), settlement of claims, and releases.

       80.     On February 18, 2021, Ms. Fagan stated via email to RE that Gemini “cannot make

any commitment at this time re: any reimbursement as full analysis needs to be made of all

submitted documentation.”

       81.     RE protested that two months after the Loss RE was still carrying over $535,000.00

in hard cost damages alone, despite having satisfied its $50,000.00 SIR.

       82.     Gemini refused to provide a timeline for SIR reconciliation and reimbursement

because Gemini “needs time” to review all documentation and conduct a coverage investigation.




                                              -9-
  Case 1:21-cv-02006 Document 1 Filed 07/23/21 USDC Colorado Page 10 of 22




        83.     The next day, on February 19, 2021, Gemini issued its first purported Reservation

of Rights letter.

        84.     On or around February 19, 2021, Gemini assigned an independent investigator,

Chris Hudson, to the Claim.

        85.     RE promptly provided Mr. Hudson with all requested documents in numerous

formats, and provided access to RE’s employees to assist with Mr. Hudson’s investigation.

        86.     Gemini and Mr. Hudson were advised that RE had prepared Xactimate estimates

for the repair work that was necessitated by the Loss, which had commenced at the Project.

        87.     The Xactimates showed the scope and cost of work to be performed by the

subcontractors.

        88.     On or around February 24, 2021, at the request of Mr. Hudson, RE provided RE’s

Xactimates to Mr. Hudson.

        89.     On February 24, 2021, Mr. Hudson confirmed via email, “We were able to

download the estimates and photographs. They appear to be well written and inline.”

        90.     Neither Mr. Hudson nor Gemini objected to the Xactimates or instructed RE to

cease repair work.

        91.     On February 25, 2021, Mr. Hudson’s associate came to inspect the Project, during

ongoing repairs. Mr. Hudson did not attend the inspection.

        92.       While Mr. Hudson requested to view all impacted units, his associate chose to view

only a few units before leaving the Property that same day.

        93.     Presumably, Mr. Hudson’s associate obtained all information necessary to approve

the cost of repairs submitted by RE based on his limited investigation.



                                                - 10 -
  Case 1:21-cv-02006 Document 1 Filed 07/23/21 USDC Colorado Page 11 of 22




       94.     On March 15, 2021, RE provided Gemini with an update on hard cost expenses and

again requested a timeline for Gemini’s SIR reconciliation for purposes of reimbursement.

       95.     Ms. Fagan responded that Gemini must be able to evaluate all presented damages

as if this were a third-party claim submitted for consideration.

       96.     Gemini continued to refuse to commit to a timeline for SIR reconciliation and

reimbursement.

       97.     To this point, Gemini had not objected to the repair work or RE’s settlement of unit

owner claims, nor instruct RE to stop these actions.

       98.     RE was compelled to continue its repair work and to effect settlements, and then

present its entire damages claim to Gemini, as it instructed.

       99.     On March 23, 2021, over three months after the Claim was first tendered, Gemini

for the first time requested copies of written demands from each unit owner.

       100.    On March 30, 2021, Gemini sent RE a bill for $5,446.60 for services performed by

Mr. Hudson, noting that this amount would go towards satisfying RE’s SIR.

       101.    RE’s SIR had been satisfied within days of the Claim, so Gemini’s request

demonstrates that Gemini still had not reconciled RE’s SIR as of March 30, 2021.

       102.    On March 31, 2021, Gemini acknowledged that Mr. Hudson’s bill was sent to RE

in error and that Gemini would pay the invoice, but did not address reimbursement for the amounts

RE spent above its SIR.

       103.    On April 14, 2021, RE forwarded to Gemini an updated loss statement and noted

that RE was “expecting Ms. [Erika] Collazo in Unit 2006, who has retained an attorney, to make

additional demands.”



                                               - 11 -
 Case 1:21-cv-02006 Document 1 Filed 07/23/21 USDC Colorado Page 12 of 22




       104.       On April 16, 2021, RE forwarded to Gemini the relocation expense demand from

the attorney of a unit owner, Ms. Collazo.

       105.       In her April 16, 2021, email to Gemini, RE’s General Counsel addressed the

Collazo demand and stated, “I am in the process of reviewing these invoices, but as I mentioned,

I believe them to be excessive and will be attempting to reach a resolution with [Ms. Collazo’s]

attorney.”

       106.       Gemini did not object to or give feedback regarding the course of action proposed

for the Collazo demand.

       107.       Gemini took no action to negotiate the Collazo demand, defend RE, nor to provide

a form release.

       108.       RE provided Gemini with an updated damages/expense summary, now totaling

$728,966.81.

       109.       On April 28, 2021, Gemini notified RE for the first time that Gemini needed

releases from each unit owner for whom RE had already completed repair work.

       110.       Improperly pressured by its insurer, which had unreasonably refused to manage the

Claim, and facing economic hardship from carrying $730,000.00 on this Claim, RE agreed to

indemnify Gemini in the event of a claim that arises for RE’s repair work because of lack of a

release from a unit owner. RE did so based on the understanding that resolution of this Claim and

reimbursement would be immediately forthcoming if RE entered into an indemnity agreement with

Gemini.




                                                - 12 -
 Case 1:21-cv-02006 Document 1 Filed 07/23/21 USDC Colorado Page 13 of 22




         111.   On May 12, 2021, Gemini advised RE via letter that Gemini needed to have the

totality of the damages claim for the Project “… before we [have] any discussion. We need to

have a full understanding of the totality of what you are presenting.”

         112.   Gemini’s May 12, 2021, letter did not object to RE’s ongoing repair work or

settlement of claims stemming from the Loss.

         113.   On May 20, 2021, RE provided Gemini with an updated loss statement of

$738,805.29.

         114.   Throughout 2021, Gemini unreasonably asked its insured to take actions not

required by the Policy, including, but not limited to: repeatedly submit the same invoices in

different locations and formats; retroactively obtain inordinately detailed invoices from

subcontractors; obtain written demands from individual unit owners; obtain releases of claims

from individual unit owners; and, to agree to indemnify Gemini against any claims made by the

HOA and any individual unit owner, occupants or residents against Gemini.

         115.   Gemini repeatedly encouraged its insured to continue to incur costs through repair

work and settlements, and to submit invoices after the fact.

         116.   Gemini represented to RE that RE’s Claim was being handled as a third-party

claim.

         117.   At no point was RE advised that Gemini considered RE’s mitigation and repair

work and RE’s settlements as being effected without Gemini’s consent.

         118.   To the contrary, RE was told that the SIR would not be reconciled, and the Claim

would not be adjusted, until everything was complete and all invoices were submitted.




                                               - 13 -
 Case 1:21-cv-02006 Document 1 Filed 07/23/21 USDC Colorado Page 14 of 22




       119.    On May 20, 2021, RE submitted what it believe were all invoices and a final

summary of expenses, and requested from Gemini the timing of its review of the Claim.

       120.    On June 16, 2021, almost six months after the Loss, Gemini issued its dilatory and

unreasonable coverage position letter, which wrongfully denied coverage for the Claim on the

basis of RE’s alleged failure to comply with Policy condition 2.d.

       121.    Policy condition 2.d. provides in relevant part:

               2.     Duties In The Event Of Occurrence, Offense, Claim Or
                      Suit
                                                ***
               d.     No insured will, except at that insured’s own cost,
               voluntarily make a payment, assume any obligation, or incur any
               expense, other than for first aid, without our consent.

       122.    The June 16, 2021, denial letter states, in part, that Gemini refused to cover RE on

the basis that RE “assumed responsibility for damage to various tenants’ property and the cost of

repairing same without Gemini’s consent,” purportedly in violation of Policy condition 2.d.

       123.    Even if condition 2.d. applied to the Claim, Gemini waived the right to rely on it to

bar or limit coverage, and forfeited the right to rely on it because Gemini had materially breached

the Policy by failing to reasonably adjust the Claim.

       124.    Gemini’s letter of June 16, 2021, did not provide an SIR reconciliation nor an

analysis of any specific amounts of the Claim it contends are overstated.

       125.    Gemini also unreasonably denied that RE is entitled to overhead and profit amounts

for RE’s coordination of the necessary repair work.

       126.    Due to Gemini’s actions and inactions on the Claim, RE was left to its own devices

to manage and direct the repair work and effect settlements.




                                               - 14 -
  Case 1:21-cv-02006 Document 1 Filed 07/23/21 USDC Colorado Page 15 of 22




       127.    Unknown to RE, during the course of the adjustment, Gemini acted to benefit its

own interests ahead of and to the detriment of the interests of RE.

       128.    RE’s damages exceed $700,000.00, excluding treble damages, attorney’s fees and

costs, and interest to which RE may be entitled.

Gemini’s Pattern of Conduct with RE

       129.    The Policy is not the only insurance policy that RE has with Gemini.

       130.    RE has made claims under other Gemini insurance policies with Vela acting as the

claims adjuster on Gemini’s behalf.

       131.    On all claims for coverage tendered by RE, Gemini has adopted a policy of refusing

to engage in the resolution of RE’s claims in a timely and proper manner.

       132.    On all claims tendered by RE, Gemini opts to have its insured expend funds in

excess of the SIR, dispute satisfaction of the SIR, and then later attempt to deny or settle the claim

with the insured for less than the full benefits owed under the policy.

       133.    In the several years that RE has had policies issued by Gemini and adjusted by Vela,

Gemini has never paid a single claim to RE.

       134.    In the several years that RE has had policies issued by Gemini and adjusted by Vela,

Gemini has forced RE to engage coverage counsel and in coverage litigation in several cases.

       135.    Gemini’s failure to acknowledge satisfaction of an insured’s SIR is, upon

information and belief, a habitual pattern and practice of misconduct by Gemini.

       136.    Gemini’s improper investigation and settlement practices are designed to extract

concessions from its insureds, including forcing its insureds to finance necessary repair work and

contribute the insured’s own funds to settle covered claims.



                                                - 15 -
  Case 1:21-cv-02006 Document 1 Filed 07/23/21 USDC Colorado Page 16 of 22




          137.   It is Gemini’s business practice to engage in such inappropriate conduct towards its

insureds, at least with respect to claims made under its comprehensive general liability insurance

policies.

          138.   Gemini’s business practice constitutes deceptive trade practices in violation of

C.R.S. § 6-1-105.

          139.   Gemini’s deceptive trade practices occurred in the course of its business.

          140.   Gemini’s deceptive trade practices significantly impact the public as actual or

potential consumers of Gemini’s insurance products and services.

          141.   Gemini concealed and failed to disclose to RE its business practice of engaging in

such deceptive trade practices.

          142.   Gemini failed to disclose its practice of engaging in such deceptive trade practices

with the intent to induce RE into purchasing the Policy.

          143.   Gemini’s deceptive trade practices have injured RE and have caused it to sustain

damages.

          144.   RE’s claims herein are timely filed.

          145.   All conditions precedent to RE’s claims herein, if any, are satisfied or excused.

                                   FIRST CLAIM FOR RELIEF
                                   Breach of Contract – Gemini

          146.   RE incorporates by reference the allegations in paragraphs 1 to 145 as if fully stated

herein.

          147.   Gemini was obligated to adjust the Claim in a reasonable and timely manner.

          148.   Gemini was obligated to protect RE and defend against and settle claims asserted

against RE, including those by the HOA and individual unit owners.


                                                 - 16 -
  Case 1:21-cv-02006 Document 1 Filed 07/23/21 USDC Colorado Page 17 of 22




          149.   RE has fully performed all covenants, obligations or conditions in the Policy, or

such performance has been excused or waived.

          150.   Gemini materially breached the Policy by, among other things:

                 a.     Failing to adjust the Claim in a reasonable and timely manner.

                 b.     Failing to reconcile RE’s SIR.

                 c.     Attempting to create unenforceable, retroactive conditions to recovery of
                        covered benefits under the Policy.

                 d.     Relying on conditions of the Policy for which performance was excused,
                        waived, or are not material.

          151.   As a result of Gemini’s breach of contract, RE has been damaged in amounts to be

determined at trial.

                                SECOND CLAIM FOR RELIEF
                                Common Law Bad Faith – Gemini

          152.   RE incorporates by reference the allegations in paragraphs 1 to 151 as if fully stated

herein.

          153.   RE’s expenses necessarily incurred, including for emergency mitigation efforts,

costs for repairs, relocation, settlements, and other damages, were because of “property damage”

resulting from an “occurrence”.

          154.   The Policy contains an implied duty of good faith and fair dealing under which

Gemini agreed to treat RE fairly, honestly and in good faith; faithfully perform its duties under

Policy; and do nothing to impair, interfere with, hinder, or potentially injure RE’s rights to receive

the benefits of the Policy.

          155.   Gemini had a duty to act reasonably and in good faith at all times in the handling

of the Claim under the Policy and in all its dealings with RE.



                                                 - 17 -
 Case 1:21-cv-02006 Document 1 Filed 07/23/21 USDC Colorado Page 18 of 22




       156.    Gemini acted unreasonably, with reckless disregard, and breached its duty of good

faith and fair dealing without a reasonable basis and without properly investigating the Claim and

coverage.

       157.    Gemini breached its obligations, by, among other wrongful and unreasonable

conduct:

               a.     Failing to timely and sufficiently adjust the Claim, which failures were
                      admitted by Gemini in February 2021.

               b.     Failing to timely and sufficiently communicate with RE regarding the
                      Claim.

               c.     Failing to reasonably investigate the property damage and loss of use.

               d.     Failing to promptly compensate RE for emergency mitigation efforts that
                      were required under the Policy.

               e.     Failing to promptly reconcile RE’s SIR and reimburse RE for expenses
                      above the SIR amount.

               f.     Failing to object to ongoing settlement of unit owners’ demands by RE,
                      requesting all final invoices for unit owners’ demands be submitted prior to
                      reimbursement, and then taking the position that RE was not authorized to
                      engage in settlement of unit owners’ demands.

               g.     Failing to object to ongoing repair work by RE, requesting all final invoices
                      for repair work be submitted prior to reimbursement, and then taking the
                      position that RE was not authorized to undertake the repair work.

               h.     Repeatedly encouraging RE to continue to incur costs through work and
                      settlements and submit invoices after the fact, withholding SIR
                      reconciliation and reimbursement until the full damages claim for all repair
                      work was submitted, and then denying coverage.

               i.     Failing to reasonably re-inspect and re-adjust when requested.

               j.     Demanding that its insured take steps not required by the Policy, including,
                      but not limited to asking RE to: repeatedly submit the same invoices in
                      different locations and formats; repeatedly submit Xactimates in multiple
                      formats; obtain written demands from individual unit owners; retroactively
                      obtain inordinately detailed invoices from subcontractors; obtain releases of


                                              - 18 -
Case 1:21-cv-02006 Document 1 Filed 07/23/21 USDC Colorado Page 19 of 22




               claims from each unit owner; and, to agree to indemnify Gemini against any
               claims made by the HOA against Gemini.

          k.   Attempting to create unenforceable, retroactive conditions to recovery
               under the Policy and impeding resolution of the Claim, including requiring
               that RE obtain written demands from individual unit owners and releases
               from the HOA and unit owners.

          l.   Evaluating the Claim with the intention to deny coverage and to litigate with
               its insured.

          m.   Unreasonably delaying or denying payment to RE.

          n.   Failing to follow the advice of experts retained by Gemini.

          o.   Issuing a denial letter which relied on Policy provisions that are inapplicable
               under the facts of this case and based on Gemini’s conduct.

          p.   Taking the unfounded position that the damage was not caused by RE’s acts
               without identifying an alternate cause of the damages supported by fact or
               law.

          q.   Taking the unfounded position that the Claim constitutes a first party
               insurance claim to which the Policy does not apply.

          r.   Adopting unreasonable, coverage-limiting interpretations of its coverage
               obligations to RE’s detriment.

          s.   Performing acts prohibited by C.R.S. § 10-3-1104(1)(h), including, without
               limitation:

               (I) Misrepresenting pertinent facts or insurance policy provisions relating
               to coverages at issue;
               (II) Failing to acknowledge and act reasonably promptly upon
               communications with respect to claims arising under insurance policies;
               (III) Failing to adopt and implement reasonable standards for the prompt
               investigation of claims arising under insurance policies;
               (IV) Refusing to pay claims without conducting a reasonable investigation
               based upon all available information;
               (VII) Compelling insureds to institute litigation to recover amounts due
               under an insurance policy by offering substantially less than the amounts
               ultimately recovered in actions brought by such insureds;
               (X) Making claims payments to insureds or beneficiaries not accompanied
               by statement setting forth the coverage under which the payments are being
               made;


                                       - 19 -
  Case 1:21-cv-02006 Document 1 Filed 07/23/21 USDC Colorado Page 20 of 22




                          (XIV) Failing to promptly provide a reasonable explanation of the basis in
                          the insurance policy in relation to the facts or applicable law for denial of a
                          claim or for the offer of a compromise settlement.

            158.   Gemini knew that its conduct and positions were unreasonable and/or Gemini

recklessly disregarded the fact that its conduct and positions were unreasonable.

            159.   Gemini’s delay and refusal to pay RE for all the damages and losses incurred has

been, and continues to be, unreasonable, without basis, and with reckless disregard, and constitutes

a breach of the covenant of good faith and fair dealing in the Policy in that Gemini knew it had no

good cause for its failure and refusal to pay covered benefits to RE.

            160.   At all times herein, Gemini placed its own interests above its insured’s interests, all

to RE’s detriment.

            161.   Gemini’s actions have proximately caused damage to RE in amounts to be proved

at trial.

                                     THIRD CLAIM FOR RELIEF
                                     Statutory Bad Faith – Gemini

            162.   RE incorporates by reference the allegations in paragraphs 1 to 161 as if fully stated

herein.

            163.   RE is a first party claimant under C.R.S. §§ 10-3-1115 and 10-3-1116.

            164.   Gemini is engaged in the business of insurance, including with respect to the Policy.

            165.   Gemini violated C.R.S. § 10-3-1115 by unreasonably delaying and denying

payment of covered benefits under the Policy.

            166.   Gemini unreasonably failed to communicate with RE regarding the Claim, failed

to reasonably adjust the Claim, and unreasonably delayed and denied payment of covered benefits

under the Policy.


                                                   - 20 -
  Case 1:21-cv-02006 Document 1 Filed 07/23/21 USDC Colorado Page 21 of 22




       167.    Gemini unreasonably denied coverage for the Loss, including emergency

mitigation efforts, repair work, loss of use, and settlement of claims.

       168.    Gemini unreasonably delayed and denied payment of covered benefits by

acquiescing and failing to object to RE’s ongoing repair and settlement of claims efforts, requiring

RE to submit all final invoices as a condition precedent to reimbursement, and then denying

payment thereafter.

       169.    Gemini’s determination of the scope and cost of repairs was unreasonable and

resulted in the unreasonable delay and denial of covered benefits.

       170.    Gemini failed to adjust the Claim appropriately resulting in unreasonable delay and

denial of benefits owed under the Policy.

       171.    Gemini unreasonably denied payment for items Gemini contended were not

damaged by RE’s actions, even though Gemini has no evidence of an alternate cause of the

damages.

       172.    Despite the opinion of its own retained expert, Gemini unreasonably denied

payment for the damages reasonably incurred as a result of the Loss.

       173.    Gemini unreasonably denied payments based on language in the Policy which

Gemini knew was inapplicable or which it misrepresented.

       174.    Pursuant to C.R.S. § 10-3-1116, RE is entitled to compensatory damages including

the covered benefits, plus twice the covered benefits, plus attorney fees and costs.

       WHEREFORE, Plaintiff Reconstruction Experts, Inc. prays for relief as follows:

       A.    For judgment in its favor awarding actual, compensatory, consequential and
statutory damages;

       B.      For expert fees and costs of suit;


                                               - 21 -
  Case 1:21-cv-02006 Document 1 Filed 07/23/21 USDC Colorado Page 22 of 22




         C.     For attorney fees;

         D.     For all relief available under C.R.S. § 10-3-1116;

         E.     For pre-judgment and post-judgment interest;

         F.     And for such other and further relief as appears just and proper.


   PLAINTIFF RECONSTRUCTION EXPERTS, INC. DEMANDS A JURY TRIAL ON
                   ALL ISSUES AND ON ALL CLAIMS.

         DATED this 23rd day of July, 2021.

                                                   Respectfully submitted,


                                          By:      /s/ Stephen B. Shapiro
                                                   Stephen B. Shapiro
                                                   Alexis A. Reller
                                                   OTTESON SHAPIRO LLP
                                                   7979 E. Tufts Avenue, Suite 1600
                                                   Denver, CO 80237
                                                   (720) 488-0220

                                                   ATTORNEYS FOR PLAINTIFF
                                                   RECONSTRUCTION EXPERTS, INC.


00684147.DOCX




                                                - 22 -
